Citation Nr: 1637743	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for epilepsy, grand mal, evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.

The Veteran testified at a hearing conducted by a Decision Review Officer (DRO) at the Jackson RO in October 2012; a transcript of the hearing is associated with the claims file.  

In September 2013, the Veteran requested a videoconference hearing before the Board; however, in March 2014, the Veteran's representative submitted a statement that the Veteran no longer desired a hearing before the Board.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2015). 

The issue of entitlement to service connection for a right knee disability, as secondary to his service connected epilepsy, grand mal has been raised by the record in a February 13, 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Prior to June 16, 2009, the evidence does not more closely reflect that the Veteran had greater than five to eight minor seizures per week, or two major seizures per year. 

2. From June 16, 2009 through August 8, 2011, the Veteran's epilepsy caused at least 10 minor seizures per week, but did not cause at least one major seizure per month.  

3. From August 9, 2011 through August 28, 2012, the evidence does not more closely reflect that the Veteran had greater than five to eight minor seizures per week, or two major seizures per year. 

4. As of August 29, 2012, the Veteran's epilepsy caused at least 10 minor seizures per week, but did not cause at least one major seizure per month.  


CONCLUSIONS OF LAW

1. Prior to June 16, 2009, the criteria for an evaluation in excess of 40 percent for epilepsy, grand mal were not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.124a Diagnostic Code (DC) 8910 (2015).

2. From June 16, 2009 through August 8, 2011, the criteria for an 80 percent evaluation, but not in excess of 80 percent for epilepsy, grand mal were met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.124a DC 8910 (2015).

3. From August 9, 2011 through August 28, 2012, the criteria for an evaluation in excess of 40 percent for epilepsy, grand mal were not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.124a DC 8910 (2015).

4. From August 29, 2012, the criteria for an 80 percent evaluation, but not in excess of 80 percent for epilepsy, grand mal were met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.124a DC 8910 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  In March 2009, the Veteran was sent a letter that identified this information in relation to a claim for an increased rating for epilepsy, grand mal.  This letter fully satisfied the duty to notify provisions and the Board finds that the duty to notify has been fulfilled.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's medical records, including treatment records from the Memphis VA Medical Center (VAMC), Phoenix VAMC, Shreveport VAMC, Waco VAMC, Corpus Christi VAMC, and the Dallas VAMC have been associated with the claims file.  To the extent that the some of the Veteran's records from the Dallas VAMC are not associated with the claims file, a formal finding of unavailability was sent to the Veteran in March 2010.  The Board finds that to the extent possible all VA treatment records identified by the Veteran have been associated with the claims file.  The Veteran was also provided with VA examinations in March 2009, February 2012, and March 2013, which, collectively, contain a description of the history of the Veteran's epilepsy condition; document and consider the relevant medical facts and principles; and record the relevant findings of the Veteran's condition.  The examinations include pertinent clinical findings and discuss the impact on the Veteran's employment and daily life.  

The Board notes that the August 2016 statement provided by the Veteran's representative requests a new VA examination; however, the Board does not find that remand for a new VA examination is warranted.  The August 2016 statement indicates that that a contemporaneous examination is necessary.  The Board is cognizant that an adequate VA examination must be contemporaneous, and an examination too remote for rating purposes cannot be considered "contemporaneous." See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  However, the passage of time alone, without an allegation of worsening since the last VA examination, does not warrant a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The statements discussed in the August 2016 brief were specifically discussed by the March 2013 VA examiner and do not indicate worsening of the Veteran's condition since this examination.  Further, the Veteran's statement from March 2014 indicates that his epilepsy condition has actually become less symptomatic since January 2014.  Lastly, as will be discussed further below, to the extent that either the February 2012 examiner or the March 2013 examiner did not consider the lay statements provided by the Veteran regarding the interval at which his condition caused his symptoms (or the duration of his symptoms) these statements have been considered by the Board and resulted in the highest rating available based upon these competent statements for the periods discussed.  Accordingly, the Board finds that the evaluations of record, in conjunction with the statements of the Veteran, are sufficiently detailed to allow for an evaluation of the disorder at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Ratings Law and Regulations, Generally

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995); however, in instances of adjudicating a claim for an increased rating the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board will consider whether staged ratings are appropriate to the pending appeals. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.
The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Diagnostic Code 8910, grand mal epilepsy, and Diagnostic Code 8011, petit mal epilepsy, are rated under the General Rating formula for major and minor seizures. A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 38 C.F.R. § 4.124a. 

Under the general formula for major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  An 80 percent evaluation is to be assigned when averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year. 38 C.F.R. § 4.124a.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  Id. 

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

Factual History

In February 2009, the Veteran submitted a statement reporting that the symptoms from his service-connected epilepsy, grand mal had increased in the past year.  He noted that he suffered an atonic seizure in October 2008 that resulted in broken ankle and his medications had been increased.  He also reported that the side effects of his medications were making it difficult for him to continue his employment as a full-time pastor. 

On October 10, 2008, the Veteran was seen by neurology at the Memphis VAMC.  He reported that he had an episode of loss of consciousness earlier that day, while standing in his room.  He regained consciousness approximately 15 seconds later.  He awoke and noted no further problems other than having fractured his ankle when he fell.  He reported feeling well, but stated that he had been having "a lot" of myoclonic jerks in the last few months.  He reported that he had no recollection of what happens during these periods.

As a result of the Veteran's complaints, he was seen for a VA examination in March 2009.  The examiner noted that the Veteran had been diagnosed with a seizure disorder in 1970.  He was started on Dilantin and phenobarbital.  Initially, he was having seizures once per month.  Then, with the medication, the seizures gradually decreased to once every four months.  In 1987, he was hospitalized when he came back from South Africa with seizures and he was started on a new medication, divalproex.  The Veteran reported that this medication controlled his seizures well, except for myoclonic jerks and atonic jerks that he would have on and off; however, he reported that since March or April 2008 he had noticed a gradual increase in the number of myoclonic jerks occurring three to four times per week though lasting a few seconds.  

The examiner noted that, on October 10, 2008, the Veteran experienced a seizure while standing.  Before he hit the ground, he knew was what happening; however, he could not prevent the fall.  He was brought to the emergency room where he was treated and his medication dosage was adjusted.  He reported that he been back to see neurology for follow-up and his medication dosages have been gradually increased with each visit.  Over the prior year, he indicated that he had been suffering from myoclonic jerks occurring three to four times per week and approximately two to three atonic seizures with one grand mal seizure.  He indicated that his current medication caused increased appetite and that he was unable to relax while taking it.  He stated that his condition did not affect his ability to perform daily activities, except if he has a seizure or a myoclonic jerk.  Then, he needs to stop and rest until it passes.  

In March 26, 2009 statement, the Veteran stated that he was having an increasingly difficult time performing his job as a pastor, because he is supposed to be on call 24 hours a day.  He reported that he is unable to respond to emergency calls in the middle of the night as "stress and lack of sleep" have something to do with his condition.  "At these moments, I am more prone to seizures than normal."  

In April 2009, the Veteran reported that his medication had been increased from October through December 2008, and that he had 12-15 myoclonic jerks prior to his atonic seizure on October 10, 2008.  He also reported "very close to a hard myoclonic jerk or an atonic jerk" per week with "sometimes at least five to eight petit mal seizures per week."  He also submitted a "Seizure Activity Questionnaire."  He stated that he had not had any seizures that caused convulsions in the prior 12 month period, and that he averaged three short blackouts without convulsions per week, which totaled approximately 80 in the previous six months.  

On June 16, 2009, the Veteran was seen by neurology at the Memphis VA for a follow up for his epilepsy.  The neurologist noted that the Veteran reported no grand mal seizures since October 2008, but that he "now has occasional myoclonic jerks, sometimes a few [per] day."

On June 28, 2010, the Veteran was seen by the emergency department at the Memphis VAMC.  He reported "chronic myoclonic jerking movements" that occur one to four times per day, and last a couple seconds.  

In April 2011, the Veteran was seen at neurology at the Memphis VA with complaints of "startle jerks."  He indicated that he had not had a "generalized seizure" since October 2008, but he was having myoclonic jerks, on an almost daily basis.  The physician noted that due to the worsening of these symptoms his medication was increased.  

On July 5, 2011, the Veteran was seen by neurology for complaints of worsening symptoms of his epilepsy.  He reported that his seizures "had been under good control" until six months ago, he noticed a worsening of his "startle jerks."  He was seen in April 2011 and it was noted that his valproic acid levels were low.  Since then, he reported an atonic seizure on April 20, 2011, a "blackout" on May 19, 2011, and almost daily "startle jerks."  His physician recommended adding Keppra to his medication regimen due to this worsening.  

On August 9, 2011, the Veteran was seen again by neurology at the Memphis VAMC.  The Veteran reported that his "startle jerks" were getting much better and he requested to stay on his current medication regimen.  

On November 8, 2011, he reported that he has continued to be seizure free since starting on Keppra and that he only has been having "startling jerks" once per week.  

In February 2012, the Veteran underwent another VA examination regarding his epilepsy.  He reported that his "jerks don't happen as often, but they are still there." Further, if he doesn't get a certain amount of sleep or if he gets in a hurry he may have an "atonic seizure."  The examiner stated that the Veteran's condition had caused 0 to 1 "minor seizures" in the past 6 months, and that the Veteran had never had "generalized tonic-clonic convulsion" type seizures.  The examiner noted the Veteran's neurological evaluation in November 2011 that he was only having "startling jerks" once per week. 

In February 2012, the Veteran submitted another "Seizure Activity Questionnaire."  He stated that he had 2 atonic seizures (April 20, 2011 and May 19, 2011) in the past year, which caused periods of unconsciousness.  He also reported 75 myoclonic jerks in the prior year with short blackouts occurring approximately twice per week. His wife submitted a questionnaire indicating that she had witnessed 1 atonic seizure and 100 jerking spells in the past 12 months, but no atonic seizures and only five jerking spells in the past three months.  

In June 2012, the Veteran reported that he was suffering from four to five "atonic jerks" per week.  

In October 2012, the Veteran submitted a statement indicating that he had begun keeping a diary regarding his symptoms so that he could more accurately relay his problems from his seizure disorder.  This diary began on August 29 and tracked his seizures through October 24, 2012 the date of his letter.  In four days from August 29 through September 2, the Veteran was noted to have 6 myoclonic jerks and 1 petit mal seizure.  The following periods were also reported: from September 10 through September 15 - 15 incidents of seizure activity were noted; from October 1 through October 7 - 18 incidents of seizure activity; from October 8 through October 14 - 12 incidents of seizure activity; and from October 15 through October 21, 15 incidents of seizure activity were noted.

In October 2012, the Veteran and his wife also provided testimony regarding his condition at a DRO hearing.  During the hearing, he stated that his condition had been progressively worsening causing increases in his medication throughout the appeal period.  He stated that four or five years ago he was taking 1000 mg of divalproex per day, "now [he's] up to 2000 mg of divalproex and Keppra."  He indicated that eventually he couldn't handle the side-effects of the increased medications, and his doctor lowered his dose of medication.  When asked how long he would say he has consistently had more than 10 jerks per for a consistent period, the Veteran responded for approximately six or seven months.      

In August 2013, the Veteran underwent another VA examination.  The examiner noted the Veteran's reports of "little jerking spells" daily, including 1200 in the past year.  The examiner stated that these consist of jerking movements of both shoulders and arms and staring episodes.  His last reported grand mal seizure was in 2011.  The examiner stated that the Veteran demonstrated evidence of 5-8 minor seizures per week, but no major seizures in the past two years.  In providing this opinion, the examiner noted that "his increase in myoclonic jerks and petit mal seizure activity is self-reported.  He has not been back to see neurology since August 2012 to report this increase or to request medication adjustment.

In March 2014, the Veteran submitted a statement regarding his seizures in-lieu of Board hearing.  He stated that his atonic jerks and petit mals have greatly increased over time.  He reported having 19 small seizures per week as of January 2014.  These minor seizures were noted to include a total of 15 petit mal seizures and 147 myoclonic jerks.  He indicated this was a decrease from the previous year.  He also commented on the function limitations caused by his condition.  "I cannot get up fast in the morning, nor can I be rushed."  He also cannot get up very early in the morning.  He stated that he hasn't been going to seek treatment recently as "most of the time all they want to do is throw me another pill.  [He] tried that last year.  It did not control them and [he] could not function [he] was so drugged."   

Analysis

Upon review of the evidence of record, the Board finds that the Veteran's functional impairment that results from his service-connected epilepsy changes significantly throughout the appeal period and that "staged" ratings are warranted. 

Prior to June 16, 2009

While the Veteran stated in February 2009 that the symptoms of his epilepsy had worsened over the prior year and that he desired an increased rating due to his increased impairment, the evidence of record does not establish that his condition had worsened in severity to the extent that a higher rating was warranted for epilepsy prior to June 16, 2009.  Although the Veteran did suffer a significant seizure in October 2010, which resulted in a fractured ankle, and it appears that the intervals at which he suffered forms of minor seizures, such as a petit mal seizures or myoclonic seizures, increased during this period, the evidence does not establish that his condition resulted in greater than five to eight minor seizures per week, or two major seizures per year during this period. 

The Board finds probative the statements of the Veteran regarding the frequency of his seizures.  While he reported "a lot" of myoclonic jerks over the past few months in October 2010, there is no specific number of incidents given by the Veteran at this time.  During his March 2009 VA examination, the Veteran reported that over the previous year he had suffered from three to four myoclonic jerks per week, two to three atonic seizures with one generalized grand mal seizure.  Additionally, in the Seizure Activity Questionnaire provided in February 2009, he indicated that he was averaging three minor seizures per week, which included myoclonic jerks and petit mal seizures.  

In order to obtain a rating in excess of 40 percent, the Veteran's condition must more closely approximate the 60, 80, or 100 percent rating criteria.  For each of these, the Veteran must demonstrate either averaging 1 major seizure every 4 months in the last year, or 9-10 minor seizures per week.  None of the evidence of record indicates that the Veteran's symptoms during this period more nearly approximates 9-10 minor seizures per week rather than 5-8 seizures per week as described by his current 40 percent rating.  All of the quantitative evidence provided, including the statements of the Veteran, indicates that he was having three to four minor seizures per week, which falls below even the forty percent criteria.    

The evidence also does not indicate that the Veteran was experiencing at least one major seizure every 4 months during this period.  The 2009 examiner indicated that the Veteran experienced one grand mal seizure, or major seizure, in October 2008.  The Veteran has not reported that he had more than 2 major seizures in a one year period.  Particularly, the Board finds that the Veteran's atonic seizures do not qualify as major seizures under the rating schedule.  38 C.F.R. § 4.124a, Note 2 describes a major seizure as generalized tonic-clonic convulsion with unconsciousness.  In the Veteran's Seizure Activity Questionnaire provided in April 2009, he denies experiencing any convulsions in relation to his seizures during the appeal period and describes his "atonic seizures" as "usually for a moment when I lose consciousness or control."  He states that they may be preceded by myoclonic jerks or petit mal seizures.  The Veteran's "atonic" seizures more closely resemble an akinetic type seizure.  38 C.F.R. § 4.124a, Note 2 defines as an "akinetic" type seizure as a form of minor seizure that is characterized by a brief interruption in consciousness or conscious control associated with sudden loss of postural control.  See 38 C.F.R. § 4.124a, Note 2. 

As the evidence does not reflect that the Veteran's condition caused either at least one major seizure every four months or 9-10 minor seizures per week prior to June 16, 2009, a rating in excess of 40 percent for the period prior to June 16, 2009 is not warranted.  

From June 16, 2009 to August 8, 2011

During the period from June 16, 2009 to August 8, 2011, the Board finds that the Veteran's condition was productive of over 10 minor seizures per week.  Accordingly, a rating of 80 percent is warranted for this period.  

The Board notes that on June 16, 2009, the Veteran's neurologist at Memphis VA noted that the Veteran reported occasional myoclonic jerks "sometimes a few a day."  The Veteran's myoclonic jerks resemble what the 38 C.F.R. § 4.124a, Note 2 defines a myoclonic type minor seizure.  A "myoclonic type" seizure is characterized by a brief interruption in consciousness or conscious control associated with sudden jerking movements of the arms, trunk, or head.  While the Veteran's statement  does not make it clear that the Veteran is having over 10 myoclonic jerks per week at this time, he reports "chronic myoclonic jerking movements" that occur one to four times per day on June 28, 2010 and myoclonic jerks, on an almost daily basis on April 19, 2011.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's condition was productive of over 10 minor myoclonic seizures per week for the period from June 16, 2009 to August 8, 2011. 

The Board finds that a higher rating for at least one major seizure per month during a one year period is not warranted.  Specifically, in his April 19, 2011 neurology he reports that he has not had a "generalized seizure" since October 2008, and the Veteran has not contended that he suffered from at least one major seizure per month during this period.  Accordingly, a higher 100 percent rating is not warranted from June 16, 2009 to August 8, 2011.  

From August 9, 2011 to August 28, 2012

During the period from August 9, 2011 to August 28, 2012, the Board finds that the evidence of record does not warrant a rating in excess of 40 percent.  The evidence indicates that during this period new medication reduced his symptoms to the 40 percent level or below.  

Records from the Memphis VAMC indicate that the Veteran was prescribed a new form of medication (Keppra or levetiracetam) in April 2011.  When the Veteran was seen on August 9, 2011, he reported that his "startle jerks" were getting much better.  On November 8, 2011, he reported that he was seizure free since starting on his new medication and that he was only having "startling jerks" once per week.  These statements were supported by an updated Seizure Activity Questionnaire from February 2012, which reported 20 myoclonic jerks in the previous six months.  

While the Veteran reported worsening symptoms in June 2012, he indicated that he was suffering "four to five atonic jerks" per week.  Four or five atonic seizures or myoclonic seizures would not exceed the 40 percent rating criteria of five to eight minor seizures per week.  The evidence also did not establish that he was suffering from at least one major seizure every four months.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted for the period from August 9, 2011 to August 28, 2012.  

On and after August 29, 2012

On and after August 29, 2012, the Board finds that the Veteran's condition was productive of over 10 minor seizures per week.  The Veteran has submitted documentation of increased seizure activity beginning August 29, 2012.  During his October 2012 DRO hearing, the Veteran provided a statement that he consistently had more than 10 myoclonic seizures per week consistently for approximately six or seven months, which would have dated back to February 2012.  The Board notes, however, that an exact date was not provided and that evidence from June 2012 provided by the Veteran reported only "four to five" episodes per week at that time.  The Veteran has provided evidence of 6 myoclonic jerks and 1 petit mal seizure in a four day period from August 29 through September 2, 2012, and evidence of at least 10 episodes per week as of October 2012.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's condition was productive of over 10 minor seizures per week on and after August 29, 2012.   

The Board finds that the statements of the Veteran and his wife regarding the frequency of his seizures to be of greater probative value than the findings provided by the August 2013 VA examiner.  The examiner found that the Veteran was having 5-8 minor myoclonic seizures per week.  The examiner noted that the Veteran had stated that "he has 'little jerking spells' daily.  This is all self -reported."  The examiner indicated that there was not objective evidence of the Veteran's increase in "jerking spells."  However, the Veteran's medical records from the Memphis VAMC from June 2009, June 2010, April 2011, July 2011, and August 2011 provide a history of multiple myoclonic episodes occurring per day, as well as, reports of continued difficulty with jerking spells in August 2012.  Further, the Veteran is competent to state how often he has been told that he had a seizure event, even if he may be unable to remember all of the events that have occurred.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran's wife is competent to provide statements regarding the frequency and symptoms of the Veteran's epilepsy.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 4.121.  Accordingly, the Board finds the statements of the Veteran and his wife to be of greater probative value regarding the frequency of his seizures than the August 2013 VA examiner.  

The Board finds that a higher 100 percent rating is not warranted on and after August 29, 2012.  There is no evidence that the Veteran has suffered at least one major seizure per month during a one year period during the appeal period.  During the Veteran's August 2013 VA examination, no major seizures were noted by the examiner (or the Veteran) in the two years prior to the examination.  In his March 2014 statement, the Veteran reported 19 minor seizures per week and did not report any major (grand mal) seizures.  Further, he stated that he was attempting to deal with his symptoms to avoid recurrent grand mal seizures, and wrote, "I do not intend to keep going after these small seizures just to have a grand mal per month."  Accordingly, the Board finds that the evidence of record weighs against a finding of a major seizure per month at any point during the appeal period.  Accordingly, a higher 100 percent rating is not warranted from June 16, 2009 to August 8, 2011.  

Extraschedular Consideration

The Board finds that this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating.  Id. 

The Board recognizes that the Veteran has reported functional impairment such as requiring him to get adequate sleep, which keeps him from being able to make pastoral calls during the night for his congregation.  He also needs to sit down and relax anytime he feels that a seizure is about to occur.  Additionally, after certain "atonic seizures" he may require resting in bed for the remainder of the day.  The assigned ratings of 40 percent and 80 percent reflect that the Veteran's disability is productive of impairment in earning capacity; however, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  Further, the symptoms discussed by the Veteran such as brief interruption in consciousness or conscious control with symptoms of staring or rhythmic blinking; sudden jerking movements of the arms, trunk, or head; or sudden loss of postural control are all symptoms that are specifically discussed by the rating schedule.  The rating schedule also contemplates frequency of symptoms in excess of 10 minor seizures per week and a major seizure per month.  It also indicates that a Veteran may suffer from both major and minor seizures due to the same condition.  Accordingly, the Board finds that the symptoms of the Veteran's epilepsy, grand mal are contemplated by the rating schedule; accordingly, referral of the claim for extraschedular consideration is not warranted.

However, if it were determined that the Veteran's symptoms were not contemplated by the rating schedule, the Board also finds that the evidence does not indicate that the Veteran's condition has exhibited impairment to the extent that the governing norms would warrant referral for extraschedular consideration.  The Veteran has not had extended periods of hospitalization due to his epilepsy and while his condition has caused him some interference with his work, he has maintained his employment and continued to work as a pastor throughout the appeal period.  The Board does not find that this level of impairment rises to the level of "frequent hospitalizations" or "marked" interference with employment.  Accordingly, the Board finds that the Veteran's symptoms have not exhibited factors equivalent to the governing norms and that referral of the claim for extraschedular consideration is not warranted.  

While the Veteran has stated that his condition has interfered to some extent with his ability to perform his duties as a pastor, there has not been evidence that the Veteran is unemployable due to his service-connected disability.  Moreover, the Veteran has consistently reported working as pastor during the period in question.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.   38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.











ORDER

Prior to June 16, 2009, an evaluation in excess of 40 for epilepsy, grand mal is denied. 

From June 16, 2009 to August 8, 2011, an evaluation of 80 percent, but not in excess of 80 percent for epilepsy, grand mal, is granted.  

From August 9, 2011 to August 28, 2012, an evaluation in excess of 40 for epilepsy, grand mal is denied. 

From August 29, 2012 and ongoing, an evaluation of 80 percent, but not in excess of 80 percent for epilepsy, grand mal, is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


